        Case 1:21-mj-00093-ZMF Document 16 Filed 08/04/21 Page 1 of 3




                           UNITED STATES DISTRICT
                          COURT FOR THE DISTRICT OF
                                 COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
         v.                                   : CRIMINAL NO. 21-MJ-00093 (ZMF)
                                              :
LEO CHRISTOPHER KELLY,                        :
     Defendant.                               :


               CONSENT MOTION TO CONTINUE STATUS HEARING

         The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, respectfully files this Consent Motion to Continue the Status

Hearing in the above-captioned matter, currently scheduled for August 9, 2021 until a date

after, September 9, 2021. In support thereof, the government states as follows:

   1. On January 18, 2021, the defendant was arrested and charged by Criminal Complaint

         with one count of Obstruction, in violation of Unlawful Entry on Capitol Grounds,

         violation of 18 U.S.C. § 1752(a)(1) and (4). On February 9, 2021, the Honorable Judge

         Meriweather ordered that the defendant remain on release subject to monitoring

         conditions. A preliminary hearing was set for March 8, 2021, the defendant waived

         the hearing. A status hearing was set for April 7, 2021 and continued until May 10th

         and then July 9th, 2021.

   2. The government and counsel for the defendant have conferred and are continuing to

         communicate in an effort to resolve this matter. The government is also gathering

         discovery to provide to counsel for the defendant.

   3.     The parties, therefore, would respectfully request that the status hearing be continued

                                              1
      Case 1:21-mj-00093-ZMF Document 16 Filed 08/04/21 Page 2 of 3



        until a date after September 9, 2021. The parties agree that the interests and ends of

        justice are best served and outweigh the interests of the public and the defendant in a

        speedy trial, and that this adjournment will allow the parties to continue negotiations

        in an effort to achieve a resolution before trial. Therefore, the parties agree that

        pursuant to 18 U.S.C. § 3161, the time from August 9, 2021 through the next court date

        shall be excluded in computing the date for speedy trial in this case.



       Wherefore, the parties respectfully request that the Court continue the Preliminary

Hearing in this matter until September 9, 2021, or to a date after that date convenient to the

Court’s calendar.

                                    Respectfully submitted,

                                    CHANNING D. PHILLIPS
                                    ACTING U.S. ATTORNEY
                                    D.C. BAR NO. 415793



                             By:       /s/
                                    Kenya K. Davis
                                    Assistant United States Attorney
                                    D.C. Bar No. 502305
                                    U.S. Attorney’s Office
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                    202-252-7059
                                    Kenya.Davis@usdoj.gov




                                              2
       Case 1:21-mj-00093-ZMF Document 16 Filed 08/04/21 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                    :
                                             :
         v.                                  : CRIMINAL NO. 21-MJ-00093(ZMF)
                                             :
 LEO CHRISTOPHER KELLY,                      :
          Defendant.                         :



                                            ORDER

        This matter having come before the Court pursuant to a Motion to Continue, upon

consent, it is therefore

        ORDERED that the parties shall appear for a Status Hearing at_______ on September

_____, 2021. It is further

        ORDERED that pursuant to the representations made by the parties, the interests and

ends of justice are best served and outweigh the interests of the public and the defendant in a

speedy trial. Pursuant to 18 U.S.C. § 3161, the time from August 9, 2021 through September

____, 2021 shall be excluded in computing the date for speedy trial in this case.




                                             ______________________________________
                                             The Honorable Judge Robin M. Meriweather




                                              3
